Exhibit 10.1
November 1, 2005
Aart Brouwer
Seeburg Strasse 66
6006 Luzern
Switzerland
Dear Aart:
On behalf of Celgene International Sarl, I am pleased to extend an offer of
employment to you as President International, reporting to Robert Hugin. Your
annual base compensation for this position will be CHF 585,000 paid in monthly
installments. In addition to your base compensation, you will be eligible for a
target bonus of 50% of your base salary, based on the achievement of agreed upon
performance objectives, in accordance with the provisions of our Management
Incentive Program. You will also be eligible for our Long Term Incentive Program
(LTIP) with a target bonus of 50% of your base salary, based on the Company
achieving pre-defined performance objectives, in accordance with the provisions
of our Long Term Incentive Program (LTIP). The terms and conditions of your
employment will be subject to a three-year employment contract.
Aart, as we agreed, you will work in Neuchatel two days per week (projected on
Monday and Tuesday) and to the greatest extent possible we will remain cognizant
of these dates when scheduling company meetings and commitments. As agreed, we
anticipate you will retain your principle residency in Luzern.
You will be authorized to use the services of a company-paid car for your
commute to Neuchatel for these two days. Additionally, you will have full access
to company paid housing for your overnight stays in Neuchatel.
As we discussed we would like you to start in this position as soon as possible,
and anticipate your first day to be Wednesday, November 2, 2005.
As a new employee, you will be eligible for a one-time grant of 150,000 stock
options of Celgene common stock upon your employment start date. Grants are made
at fair market value on the date of the grant, and this grant will vest 100%
upon grant issuance. Additionally, you will be eligible for Celgene
Corporation’s annual equity grant based upon performance.

 

 



--------------------------------------------------------------------------------



 



Mr. Aart Brouwer
November 1, 2005
This confirms that you will participate in all Celgene International Sarl’s
employee benefit programs. Celgene International Sarl does require an employment
physical examination, arrangements for which will be coordinated with you. In
addition, all employees are required to sign an “Inventions and Confidential
Information Agreement” upon the start of their employment. We also request you
complete the enclosed application for your personnel file.
Upon joining Celgene International Sarl, you will be eligible for four weeks
vacation, and three personal days within the calendar year, January 1 through
December 31 as well as all public holidays as set forth under Swiss
requirements. Your vacation for the current year will be prorated accordingly.
Aart, you bring a unique depth and breath of International experience needed at
this very important time for Celgene International Sarl. It is unquestionable
that you will make a significant impact on the future success of Celgene
International Sarl, and we look forward to you becoming a part of the senior
leadership team.
If you have questions concerning any aspect of this offer, please contact me or
Mary Weger. To indicate your acceptance, sign below and return one copy of this
letter to me.
Best regards,
Robert J. Hugin
SVP, Chief Financial Officer

      I accept the offer as outlined above    
 
    Anticipated start date    

 

 



--------------------------------------------------------------------------------



 



Mr. Aart Brouwer
November 1, 2005
EMPLOYMENT AGREEMENT
between
Celgene International Sârl,
(“Employer”)
and
Mr. Aart Brouwer,
(“Employee”)

1.   Position and Responsibilities

1.1   The Employer hereby employs the Employee and the Employee accepts
employment as President International.

1.2   The Employee’s responsibilities are specified by the Employer. The
Employee’s responsibilities may, from time to time, be modified by the Employer
to perform other assignments or assume further responsibilities. The Employee’s
other rights and obligations shall not be affected by such modification.

1.3   Unless the Employer provides otherwise, the Employee reports to Robert J.
Hugin, President and Chief Operating Officer. (designee)

2.   Remuneration

2.1   Salary

    The Employee shall receive an annual gross base salary of CHF 585,000 paid
in 12 equal installments to be paid on the final payday of each month.

2.2   Bonus Payments

    In addition to the fixed base salary in accordance with paragraph 2.1 above,
the Employee shall be entitled to participate in the Management Incentive Plan
(MIP) with an annual target bonus of 50% of the Employee’s base salary based (to
be calculated in local currency) based on the achievement of agreed upon
performance objectives, in accordance with the provisions of the Employer’s
Management Incentive Program and Celgene’s Long Term Incentive Program
(LTIP) with a target bonus of 50% of the Employee’s base salary, based on the
Company achieving pre-defined performance objectives, in accordance with the
provisions or our Long Term Incentive Program (LTIP).

 

 



--------------------------------------------------------------------------------



 



Mr. Aart Brouwer
November 1, 2005

2.3   Stock Options       As a new employee, pursuant to approval by the
Compensation Committee of the Board of Directors of Celgene Corporation, the
Employee will receive a one-time grant of a stock option to purchase 150’000
shares of Celgene common stock. Grants are made at fair market value on the date
of the grant, and this grant will vest 100% upon grant issuance. Additionally,
the Employee will be eligible for Celgene Corporation’s annual equity grant
based upon performance.   2.4   Deductions       The salary and bonus payments
are gross payments. The Employee’s share in the prevailing premiums for social
security insurances mandatory under Swiss law such as “AHV”, “IV”, “ALV”, “EO”
etc., as well as for the pension plan maintained by the Employer (cf. paragraph.
4 hereafter) shall be deducted from the payments made to the Employee. In
addition, the Employee agrees he has provided to the Employer certification that
he will not be required to pay taxes at source. The Employee will himself have
to report and pay taxes.   2.5   Further Payments       Unless otherwise
expressly agreed upon in writing, the payment of any other gratuities, profit
shares, premiums or other extra payments shall be on a voluntary basis, subject
to the provision that even repeated payments without the reservation of
voluntarily shall not create any legal claim for the Employee, either in respect
to their cause or their amount, either for the past or for the future.   3.  
Expenses   3.1   The Employer shall reimburse the Employee upon submission of
appropriate vouchers for reasonable and customary business travel expenses in
accordance with the applicable Employer’s guidelines as in force from time to
time.   4.   Pension Fund   4.1   The Employee will be subject to the mandatory
requirements of the Federal Law on Occupational Old Age, Survivors and
Disability Benefit Plan (“BVG”). Employer and Employee shall pay their shares in
the pension plan according to the applicable pension regulations and the terms
of the pension plan administered by Winterthur Columna or provider in place.

 

 



--------------------------------------------------------------------------------



 



Mr. Aart Brouwer
November 1, 2005

  5.   Sickness / Insurance, “EMPLOYEE’S PREVENTION FROM WORK”   5.1   If the
Employee is by no fault of his own and due to reasons inherent in his person,
such as for example sickness, accident or military service, prevented from
performing work, the Employer will, after the first three months of employment,
continue to pay the Employee’s salary according to the following:

         
 
  1-90 days:   100% of insured base salary
 
       
 
  91-720 days:   80% of insured base salary

    Nothing in this paragraph 5.3 shall in any way limit the parties’ freedom to
give notice of termination; once the employment terminated, the Employer shall
no longer have the obligation to make any salary payments but the Employee shall
receive the benefits according to the Pension Scheme, if any.   6.   Working
Hours / Vacations   6.1   The Employee agrees to exercise his best efforts to
successfully and carefully accomplish the duties assigned to him   6.2   The
Employee shall be entitled to 23 working days of paid vacations per calendar
year, in addition to public and bank holidays.   7.   Duties of Loyalty and
Confidentiality   7.1   The Employee shall devote his efforts exclusively to the
Employer in furtherance of the Employer’s interests. Any engagement in
additional occupations for remuneration or any participation in any kind of
enterprise requires the written consent of the Employer. This shall not apply to
the usual acquisition of stock or other shares for investment purposes.
Membership in the board of directors or supervisory board of other companies
shall also require the written approval of the Employer. The employee
acknowledges the company policy regarding Board of Director appointments of no
more than two appointments so as to fully ensure balance against outside Board
commitments and Celgene objectives.   7.2   The Employee shall during the period
of employment with the Employer and at any time thereafter, keep secret any
confidential information concerning the business, contractual arrangements,
deals, transactions or particular affairs of the Employer or its affiliates and
will not use any such information for his own benefit or the benefit of others.
This obligation shall also exist with respect to any protected data and
confidential information of third parties that the Employee gets to know while
performing the obligations under this Agreement.   7.3   Upon termination of
this Agreement for any reason, the Employee shall return to the Employer all
files and any company documents concerning the business of the Employer and its
affiliates in his possession or open to his access, including all designs,
customer and price lists, printed material, documents, sketches, notes, drafts
as well as copies thereof, regardless whether or not the same are originally
furnished by the Employer or its affiliates.   8.   Inventions   8.1.   All
intellectual property rights including but not limited to patent rights, design
rights, copyrights and related rights, database rights, trademark rights and
chip rights as well as any rights in know how ensuing from the work performed by
the Employee during the term of his employment (hereinafter the “Intellectual
Property Rights”), shall exclusively vest in the Employer. The Employee may not,
without the Employer’s written consent, disclose, multiply, use, manufacture,
bring on the market or sell, lease, deliver or otherwise trade, offer, or
register the results of his work. Any inventions while performing the employment
contract but not in performance of a contractual obligation will be compensated
appropriately (Art.332 paragraph. 4 CO)

 

 



--------------------------------------------------------------------------------



 



Mr. Aart Brouwer
November 1, 2005

8.2.   Insofar as rights that are mentioned in section 8.1 above and are related
to the Intellectual Property Rights are not vested in the Employer by operation
of law or based on section 8.1 above, the Employee covenants that he will
transfer and, insofar as possible, hereby transfers to the Employer such rights
provided, however, that the Employer may renounce such transfer or transfer back
to the Employee any such Intellectual Property Rights at any time. If a transfer
should not be possible under the applicable law, then the Employee shall grant
to the Employer a perpetual, transferable, royalty-free license to use such
Intellectual Property Rights.   8.3   The Employer is entitled to transfer the
Intellectual Property Rights in full or in part to any third party. The Employer
and such third parties are not obliged to mention the Employee as the author if
they publish any inventions, computer programs or other works. They are free to
make any modifications, translations and/or other adaptations and/or can refrain
from making any publications.   9.   Data Protection       With the execution of
this Agreement, the Employee consents that the Employer may store, transfer,
adapt and delete all personal data in connection with this employment
relationship. The Employee acknowledges that personal data may be transferred to
companies outside Switzerland affiliated with the Employer, in particular to
Celgene Corporation in the U.S. However all such data transfer shall be guided
to be in full compliance with Swiss Data Protection Law.   10.   RESTRAINT OF
COMPETITION       The Employee shall not, during the term of his employment and
for a 12 months period after the end of the employment, perform any activity
competing with the Employer in specific subject areas in which the Employee was
active or to which he had access during his work for Celgene.       In
particular, the Employee agrees:

  •   not to have, directly or indirectly, any financial or other interest in a
business or company which develops, produces, markets or distributes products
substantially similar to the products of the Employer or its affiliated
companies or to render services similar to those rendered by the Employer or its
affiliated companies (a “Competitor”);

 

 



--------------------------------------------------------------------------------



 



Mr. Aart Brouwer
November 1, 2005

  •   not to accept any part of full time employment in such a Competitor or to
act as consultant, agent or representative of or in any other capacity for such
a Competitor;     •   not to directly or indirectly establish such a Competitor.

11.   SANCTIONS       The Employee understands that a violation of the
obligations under article 10 of this Agreement might cause serious damage to the
Employer. In the event the Employee violates an obligation under article 10 of
this Agreement, the Employer shall be entitled to seek judicial enforcement of
such obligation. Furthermore, the Employee agrees to pay to the Employer an
amount of CHF 585’000 as liquidated damages upon each violation of a duty or
obligation under article 10. The payment of the liquidated damages does not
relieve the Employee from the obligations under article 10 of this Agreement.
The Employer’s right to claim damages exceeding the amount of liquidated damages
is expressly reserved.   12.   Duration and Termination   12.1   This Employment
Agreement shall be effective as of November 2, 2005 and last for a fixed period
of three years terminating, without any notice being required, on November 1,
2008.   12.2   The first three months of the employment relationship shall be
the probation period. During the probation period, this Agreement may be
terminated by either party at any time by respecting notice period of seven
days.   12.3   After the end of the probation period this Agreement may be
terminated by either party by respecting a notice period of three months in the
fourth, fifth and sixth month of service and thereafter by respecting a notice
period of six months always with effect to the end of a calendar month.   13.  
Miscellaneous   13.1   This Employment Agreement replaces all prior
understandings and/or contracts between the parties.   13.2   Amendments and
additions to this Agreement including this clause must be in writing to be
effective. This form requirement does not apply to the notice of termination,
which does not require a particular form.

 

 



--------------------------------------------------------------------------------



 



Mr. Aart Brouwer
November 1, 2005

13.3   Should one or several provisions of this Agreement prove invalid, in part
or in whole, such invalid provision(s) shall not affect the validity of the
other provisions in this Agreement. The invalid provision(s) shall be replaced
by such valid provision(s) that best meet(s) the parties’ intention when
agreeing on the invalid provision(s).   14.   Applicable Law   14.1   This
Employment Agreement shall be governed by Swiss law.

Celgene International Sàrl
by: The Employee

             
 
Aart Brouwer
     
 
Place/Date    
 
           
by: The Employer
           
 
           
 
Robert J. Hugin
     
 
Place/Date    

 

 